The plaintiffs in error, hereinafter called defendants, were convicted in the district court of Sequoyah county on a charge of larceny of domestic live stock, and were each sentenced to serve a term of two years in the state penitentiary.
This is a companion case to the case of McClanahan v. State,41 Okla. Cr. 15, 269 P. 782, and is based upon the larceny of one cow, the property of F.D. Cason, upon the same day that the larceny of the property described in the case just referred to was committed, but from a different owner. The evidence and the questions presented are substantially the same as in that case. There is sufficient evidence to amply sustain the verdict and judgment.
The case is affirmed.